USCA11 Case: 20-13146     Date Filed: 06/01/2021   Page: 1 of 6



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13146
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:16-cr-00224-CEM-GJK-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


ERIC C. FALKOWSKI,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (June 1, 2021)

Before LAGOA, ANDERSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13146       Date Filed: 06/01/2021   Page: 2 of 6



      Defendant Eric Falkowski, a federal prisoner proceeding pro se, appeals a

district court order denying his “Motion for Reconsideration (Reopen Judgment)”

made pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure. On

appeal, Defendant argues the district court erred in denying his motion because the

district court’s order was vague, his motion was timely, and his claim warranted

relief. We find the district court lacked jurisdiction to consider Defendant’s

motion and affirm.

I.    BACKGROUND
      In December 2016, Defendant entered into an amended plea agreement in

which he pled guilty to conspiracy to possess with intent to distribute a controlled

substance and a firearms offense. The district court sentenced him to 188 months’

imprisonment and the final judgment issued on March 23, 2017. Defendant did not

directly appeal the final judgment.

      More than three years later, in May 2020, Defendant filed a motion to vacate

his sentence under 28 U.S.C. § 2255. He argued: (1) his plea was not knowing

and voluntary under Rehaif v. United States, 139 S. Ct. 2191 (2019) and because

the district court failed to confirm that he understood the nature of the conspiracy

charge; (2) the government engaged in prosecutorial misconduct by violating the

terms of his plea agreement and failing to file a motion under Fed. R. Crim. P.

35(b) based on assistance he provided; (3) his attorney provided ineffective


                                          2
             USCA11 Case: 20-13146      Date Filed: 06/01/2021   Page: 3 of 6



assistance in advising him to participate in a proffer session with the government

and failing to investigate his suggested defense; and (4) his Fourth and Fifth

Amendment rights were violated because his proffer session testimony and

evidence were “elicited through an elaborate ruse.” Defendant’s § 2255 motion

remains pending before the district court.

          On July 27, 2020, Defendant filed a “Motion to Reopen Judgment” pursuant

to Federal Rule of Civil Procedure 60(b)(6). The motion was docketed as a

“Motion for Reconsideration (Reopen Judgment).” Defendant asserted in his

motion that the final judgment was “wrought with countless instances of

constitutional infirmities,” based on prosecutorial misconduct and ineffective

assistance, as raised in his pending § 2255 motion. He requested the final

judgment in his criminal proceedings be reopened and that the district court enter a

“notice of intent to appeal as timely filed” and an order appointing appellate

counsel. Defendant further requested that his § 2255 motion be stayed pending

resolution of any appeal.

          On August 11, 2020, the district court denied Defendant’s “Motion to

Reopen Judgment” in a paperless docket entry referencing Defendant’s § 2255

motion. Defendant appeals arguing his timely Rule 60(b)(6) motion justified

relief.




                                             3
           USCA11 Case: 20-13146       Date Filed: 06/01/2021    Page: 4 of 6



II.   DISCUSSION

      A.     Standard of Review
      “We review for abuse of discretion the denial of a motion for relief from a

judgment or order under Federal Rule of Civil Procedure 60(b).” Maradiaga v.

United States, 679 F.3d 1286, 1291 (11th Cir. 2012). However, we are “obligated

to inquire into subject-matter jurisdiction sua sponte whenever it may be lacking.”

Williams v. Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007) (internal quotation

omitted). “We review de novo questions concerning jurisdiction.” Id.

      B.     The District Court Properly Denied Defendant’s Rule 60(b)(6)
             Motion
      We agree with the district court’s denial of Defendant’s Rule 60(b)(6)

motion in view of his pending § 2255 motion. Rule 60(b)(6) is a catch-all

provision that permits a district court to relieve a party from a final judgment for

any reason that justifies relief, including those not expressly listed in Rule 60(b).

Fed. R. Civ. P. 60(b)(6). Defendant’s motion attacks the final judgment in his

criminal case as being “wrought with countless instances of constitutional

infirmities.” However, “Rule 60(b) simply does not provide for relief from

judgment in a criminal case.” United States v. Mosavi, 138 F.3d 1365, 1366 (11th

Cir. 1998) (finding that the district court lacked subject matter jurisdiction

necessary to provide Rule 60(b) relief where defendant’s Rule 60(b) motion

challenged criminal forfeitures); see United States v. Fair, 326 F.3d 1317, 1318

                                           4
          USCA11 Case: 20-13146       Date Filed: 06/01/2021    Page: 5 of 6



(11th Cir. 2003). Accordingly, the district court correctly denied Defendant’s Rule

60(b)(6) motion.

      We are empowered to liberally construe a defendant’s pro se filings. United

States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005). However, even if we were to

liberally construe Defendant’s motion as another motion under 28 U.S.C. § 2255, it

would nevertheless be improper. Successive § 2255 motions are permitted only in

limited circumstances not applicable here. See Stewart v. United States, 646 F.3d

856, 859 (11th Cir. 2011). Defendant’s Rule 60(b)(6) motion merely parrots the

challenges made in his pending § 2255 motion and that is the proper vehicle for

resolution of the issues Defendant has raised. Moreover, “[w]ithout authorization,

the district court lacks jurisdiction to consider a second or successive [§ 2255]

petition.” Holt, 417 F.3d at 1175; 28 U.S.C. § 2255(h).

      Accordingly, we find the district court lacked subject matter jurisdiction to

consider Defendant’s Rule 60(b)(6) motion. We construe the district court’s denial

on the merits as a dismissal and affirm because this is a distinction that makes no

difference in this case. See Cani v. United States, 331 F.3d 1210, 1216 (11th Cir.

2003) (construing district court’s dismissal for lack of jurisdiction as denial on the

merits and affirming because the distinction between denial and dismissal makes

no significant difference).




                                           5
          USCA11 Case: 20-13146     Date Filed: 06/01/2021   Page: 6 of 6



III.   CONCLUSION

       For the reasons explained above, we AFFIRM the order of the district court

denying Defendant’s Rule 60(b)(6) motion.




                                        6